Exhibit 10.2

 

 

TAILORED BRANDS, INC.

AMENDED AND RESTATED

SENIOR EXECUTIVE

CHANGE IN CONTROL SEVERANCE PLAN

(Adopted Effective September 1, 2017)

 

 





--------------------------------------------------------------------------------

 

 

TAILORED BRANDS, INC.

AMENDED AND RESTATED

SENIOR EXECUTIVE

CHANGE IN CONTROL SEVERANCE PLAN

(Adopted Effective September 1, 2017)

WHEREAS, Tailored Brands, Inc., a corporation organized and existing under the
laws of the State of Texas (the “Company”), recognizes that one of its most
valuable assets is its Senior Executives;

WHEREAS, effective September 8, 2016, the Company established the Tailored
Brands, Inc. Senior Executive Change in Control Severance Plan (the “Plan”) to
provide certain severance benefits in the event that the employment of the
Senior Executives of the Company is involuntarily terminated in certain
circumstances in conjunction with a Change in Control of the Company;

WHEREAS, the Plan was intended to replace the Change of Control Agreements
entered into between The Men’s Wearhouse, Inc. and its Senior Executives;

WHEREAS, the Company wishes to amend and restate the Plan to add certain
provisions to clarify the treatment under the Plan of certain awards made to
Senior Executives under the Company’s long-term incentive plans;

NOW, THEREFORE, the Company hereby adopts the amended and restated Plan as set
forth in this document effective as of September 1, 2017.

 

 





--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

1.

ADOPTION AND OBJECTIVE


1

 

1.1

Adoption


1

 

1.2

Objective


1

 

1.3

Purpose


1

2.

DEFINITIONS


1

 

2.1

“Accrued Obligations”


1

 

2.2

“Affiliate” and “Affiliates”


1

 

2.3

“Assets”


1

 

2.4

“Base Salary”


1

 

2.5

“Benchmark Bonus”


1

 

2.6

“Beneficial Owner”


2

 

2.7

“Benefit Plans”


2

 

2.8

“Board of Directors”


2

 

2.9

“Change in Control”


2

 

2.10

“Code”


3

 

2.11

“Committee”


3

 

2.12

“Company”


3

 

2.13

“Disability”


3

 

2.14

“Effective Date”


3

 

2.15

“Eligible Individual”


4

 

2.16

“Employer”


4

 

2.17

“Entity”


4

 

2.18

“ERISA”


4

 

2.19

“Executive”


4

 

2.20

“Expiration Date”


4

 

2.21

“Fiscal Year”


4

 

2.22

“Incumbent Director”


4

 

2.23

“Merger”


4

 

2.24

“Notice of Termination”


4

 

2.25

“Person”


4

-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

 

Page



 

2.26

“Renewal Date”


5

 

2.27

“Section 409A”


5

 

2.28

“Separation From Service”


5

 

2.29

“Specified Employee”


5

 

2.30

“Specified Owner”


5

 

2.31

“Successor”


5

 

2.32

“Term of the Plan”


6

 

2.33

“Termination Date”


6

 

2.34

“Termination for Cause”


6

 

2.35

“Termination for Good Reason”


7

 

2.36

“Termination of Employment


7

 

2.37

“Voting Securities”


7

 

2.38

“Wholly-Owned Subsidiary”


8

3.

ELIGIBILITY


8

4.

BENEFITS


8

 

4.1

Vesting of Equity Based Compensation Following Termination of Employment


8

 

4.2

Benefits Following Termination of Employment


10

 

4.3

Limitation on Benefits Payable


12

 

4.4

Tax Year


14

 

4.5

Other Employment Arrangements


14

 

4.6

Legal Fees


14

5.

TERMINATION PROCEDURES


15

 

5.1

Notice of Termination


15

 

5.2

Dispute Concerning Termination


15

6.

WITHHOLDING


16

7.

DEATH OF EXECUTIVE


16

8.

AMENDMENT AND TERMINATION


16

9.

ADOPTION OF PLAN BY AFFILIATES


16

10.

DISPUTED PAYMENTS AND FAILURES TO PAY


17

-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

 

Page

11.

FORFEITURE FOR CAUSE


17

 

11.1

Forfeiture Determination


17

 

11.2

Decision-Making Authority


18

12.

ADMINISTRATION OF THE PLAN


18

 

12.1

Plan Administrator


18

 

12.2

Accounts and Records


19

 

12.3

Unfunded Status of the Plan


19

13.

MISCELLANEOUS


19

 

13.1

Plan Not an Employment Contract


19

 

13.2

Alienation Prohibited


19

 

13.3

Number and Gender


19

 

13.4

Headings


19

 

13.5

Severability


19

 

13.6

Binding Effect


19

 

13.7

Claims Procedure


20

 

13.8

No Mitigation


20

 

13.9

Other Amounts Due


20

 

13.10

Notices


21

 

13.11

Governing Law


21

 

13.12

Compliance With Section 409A


21

 

 



-iii-

--------------------------------------------------------------------------------

 

 

1.         ADOPTION AND OBJECTIVE

1.1      Adoption.  Tailored Brands, Inc., a Texas corporation, hereby adopts,
assumes and establishes this plan for its Senior Executives to be known as the
“Tailored Brands, Inc. Amended and Restated Senior Executive Change in Control
Severance Plan” (as it may be amended from time to time, the “Plan”).

1.2      Objective.  The Plan is designed to attract and retain the Senior
Executives of the Company and the Company’s Affiliates and to reward such
employees by providing replacement income and certain benefits if such
individuals’ employment with the Company and the Company’s Affiliates is
terminated in certain circumstances after a Change in Control.

1.3      Purpose.  The Plan is intended to constitute the type of arrangement
identified as a “severance pay arrangement” within the meaning of Section
3(2)(B)(i) of ERISA, as further elaborated in regulations promulgated by the
Secretary of Labor at Title 29, Code of Federal Regulations, § 2510.3-2(b),
which is subject to ERISA.  No Executive shall have a vested right to the
benefits under the Plan.  The benefits paid by the Plan are not intended as
deferred compensation nor is the Plan intended to be an “employee pension
benefit plan or “pension plan” as those terms are defined in Section 3(2) of
ERISA.

2.         DEFINITIONS

As used in the Plan, the following terms and phrases shall have the meanings set
forth below:

2.1      “Accrued Obligations” means the portion of the Base Salary accrued but
unpaid through the Termination Date and compensation for earned but unused
vacation time, in each case to the extent not theretofore paid.

2.2      “Affiliate” and “Affiliates” mean, when used with respect to any
entity, individual, or other person, any other entity, individual, or other
person which, directly or indirectly, through one or more intermediaries
controls, or is controlled by, or is under common control with such entity,
individual or person.

2.3      “Assets” means assets of any kind owned by the Company, including but
not limited to securities of the Company’s direct and indirect subsidiaries.

2.4      “Base Salary” means an Executive’s base salary as in effect immediately
before the occurrence of the Change in Control or as the Executive’s salary may
be increased from time to time after that occurrence.

2.5      “Benchmark Bonus” means an Executive’s target or maximum bonus
potential for the year preceding a Change in Control.





1

--------------------------------------------------------------------------------

 

 

2.6      “Beneficial Owner” shall have the meaning ascribed to the term in Rule
13d-3 of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended, or any successor act.

2.7      “Benefit Plans” means any bonus, incentive, profit sharing,
performance, savings, retirement or pension policy, plan, program or
arrangement, including, but not limited to, any deferred compensation,
supplemental executive retirement or other retirement income, stock option,
stock purchase, stock appreciation, restricted stock, deferred stock unit,
employee stock ownership or similar policy, plan, program or arrangement of the
Company (or any substitute or alternative plan) or any employee welfare benefit
plan (within the meaning of Section 3(1) or ERISA) maintained by the Company.

2.8      “Board of Directors” means the Board of Directors of the Company.

2.9      “Change in Control” means the occurrence of any of the following events
during the Term of the Plan:

(a)     the individuals who are Incumbent Directors cease for any reason to
constitute a majority of the members of the Board of Directors;

(b)     the consummation of a Merger of the Company with another Entity, unless:

(1)      the individuals and Entities who were the Beneficial Owners of the
Voting Securities of the Company outstanding immediately prior to such Merger
own, directly or indirectly, more than 50 percent of the combined voting power
of the Voting Securities of either the surviving Entity or the parent of the
surviving Entity outstanding immediately after such Merger in substantially the
same proportions, as to each other, as their ownership of the Company’s Voting
Securities immediately prior to such Merger; and

(2)      the individuals who comprise the Board of Directors immediately prior
to such Merger constitute a majority of the board of directors or other
governing body of either the surviving Entity or the parent of the surviving
Entity;

(c)      any Person, other than a Specified Owner, becomes a Beneficial Owner,
directly or indirectly, of securities of the Company representing 30 percent or
more of the combined voting power of the Company’s then outstanding Voting
Securities;

(d)      a sale, transfer, lease or other disposition of all or substantially
all of the Assets is consummated (an “Asset Sale”), unless:

(1)      the individuals and Entities who were the Beneficial Owners of the
Voting Securities of the Company immediately prior to such Asset Sale own,
directly or indirectly, more than 50 percent of the combined voting power of the
Voting Securities of the Entity that acquires such Assets in such Asset Sale or
its parent immediately after such Asset Sale in substantially the same
proportions as





2

--------------------------------------------------------------------------------

 

 

their ownership of the Company’s Voting Securities immediately prior to such
Asset Sale; and

(2)      the individuals who comprise the Board of Directors immediately prior
to such Asset Sale constitute a majority of the board of directors or other
governing body of either the Entity that acquired such Assets in such Asset Sale
or its parent;

provided, further, that for purposes hereof, the consummation of a Merger of a
Wholly-Owned Subsidiary with another Entity (other than an Entity in which the
Company owns, directly or indirectly, a majority of the voting and equity
interests) if the gross revenues of such Wholly-Owned Subsidiary (including the
Entities wholly-owned directly or indirectly by such Wholly-Owned Subsidiary)
for the twelve-month period immediately preceding the month in which the Merger
occurs equal or exceed 30 percent of the consolidated gross revenues reported by
the Company on the Company’s consolidated financial statements for such period;
or

(e)      The shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company.

2.10      “Code” means the Internal Revenue Code of 1986, as amended, or any
successor act.

2.11      “Committee” means, prior to a Change in Control, the Compensation
Committee of the Board of Directors.  After a Change in Control, “Committee”
means (a) the individuals (not fewer than three (3) in number) who, on the date
six months prior to the Change in Control constitute the Compensation Committee
of the Board of Directors, plus, (b) in the event that fewer than three (3)
individuals are available from the group specified in clause (a) above for any
reason, such individuals as may be appointed by the individual or individuals so
available (including for this purpose any individual or individuals previously
so appointed under this clause (b)); provided,  however, that the maximum number
of individuals constituting the Committee after a Change in Control shall not
exceed six (6).

2.12      “Company” means Tailored Brands, Inc., a Texas corporation, and any
Successor by merger or otherwise.

2.13      “Disability” means the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 90 calendar days as a result of
incapacity due to mental or physical illness that is determined to be total and
permanent by a physician selected by the Company or its insurers, and acceptable
to the Executive or the Executive’s legal representatives; provided, however,
that if there is a definition of disability used in an employment agreement
between the Company and the Executive, then the definition of Disability herein
shall be the same as that used in such employment agreement.

2.14        “Effective Date” means September 8, 2016, the date as of which the
Plan was initially adopted.





3

--------------------------------------------------------------------------------

 

 

2.15      “Eligible Individual” means an employee of the Employer designated as
a “Senior Executive” in the records of the Employer, including but not limited
to the Chief Executive Officer, the President, Brand Presidents, an Executive
Vice President or Senior Vice President of an Employer.

2.16      “Employer” means the Company or any Affiliate that adopts the Plan
pursuant to the provisions of Section 9.

2.17      “Entity” means any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.

2.18      “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor act.

2.19      “Executive” means an individual who is eligible to participate in the
Plan under the provisions of Section 3.

2.20      “Expiration Date” shall have the meaning specified in the definition
of the phrase “Term of the Plan”.

2.21      “Fiscal Year” means the fiscal year of the Company.

2.22      “Incumbent Director” means:

(a)     a member of the Board of Directors on the Effective Date; or

(b)     an individual:

(1)      who becomes a member of the Board of Directors after the Effective
Date;

(2)      whose appointment or election by the Board of Directors or nomination
for election by the Company’s shareholders is approved or recommended by a vote
of at least two-thirds of the then serving Incumbent Directors (as defined
herein); and

(3)      whose initial assumption of service on the Board of Directors is not in
connection with an actual or threatened election contest.

2.23      “Merger” means a merger, consolidation or similar transaction.

2.24      “Notice of Termination” shall mean the notice contemplated by Section
5.1 hereof which shall indicate the specific termination provision in the Plan
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

2.25      “Person” shall have the meaning ascribed to the term in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, or any
successor act, and used in Sections 13(d)





4

--------------------------------------------------------------------------------

 

 

and 14(d) thereof, including a “group” as defined in Section 13(d) thereof,
except that the term shall not include (a) the Company, the Employer or any of
their Affiliates, (b) a trustee or other fiduciary holding Company securities
under an employee benefit plan of the Company or any of its Affiliates, (c) an
underwriter temporarily holding securities pursuant to an offering of those
securities or (d) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

2.26      “Renewal Date” shall have the meaning specified in the definition of
the phrase “Term of the Plan.”

2.27      “Section 409A”  means section 409A of the Code and the rules and
regulations issued thereunder by the Internal Revenue Service and the Department
of Treasury.

2.28      “Separation From Service” means an Executive’s termination of
employment with the Company or Employer, provided that such termination
constitutes a separation from service within the meaning ascribed to such term
under Section 409A.

2.29      “Specified Employee” means an Executive who, as of the date of his
Separation from Service, is deemed to be a “specified employee” within the
meaning ascribed to that term under Section 409A.

2.30      “Specified Owner” means any of the following:

(a)      the Company;

(b)      an Affiliate of the Company;

(c)      an employee benefit plan (or related trust) sponsored or maintained by
the Company or any Affiliate of the Company;

(d)      a Person that becomes a Beneficial Owner of the Company’s outstanding
Voting Securities representing 30 percent or more of the combined voting power
of the Company’s then outstanding Voting Securities as a result of the
acquisition of securities directly from the Company and/or its Affiliates; or

(e)      a Person that becomes a Beneficial Owner of the Company’s outstanding
Voting Securities representing 30 percent or more of the combined voting power
of the Company’s then outstanding Voting Securities as a result of a Merger if
the individuals and Entities who were the Beneficial Owners of the Voting
Securities of the Company outstanding immediately prior to such Merger own,
directly or indirectly, at least 50 percent of the combined voting power of the
Voting Securities of any of the Company, the surviving Entity or the parent of
the Company or the surviving Entity outstanding immediately after such Merger in
substantially the same proportions as their ownership of the Voting Securities
of the Company outstanding immediately prior to such Merger.

2.31      “Successor” means a person with or into which the Company shall have
been merged or consolidated or to which the Company shall have transferred its
assets as an entirety or substantially as an entirety.





5

--------------------------------------------------------------------------------

 

 

2.32      “Term of the Plan” means the period commencing on the Effective Date
and ending on the earliest of:

(a)      the last day of the three-year period beginning on the Effective Date
if no Change in Control shall have occurred during that three-year period (such
last day being the “Expiration Date”);

(b)      if a Change in Control shall have occurred during (i) the three-year
period beginning on the Effective Date or (ii) any period for which the Term of
the Plan shall have been automatically extended pursuant to the second sentence
of this definition, the last day of the two-year period beginning on the date on
which the Change in Control occurred; or

(c)      the date on which the Plan is terminated by the Board of Directors as
provided in Section 9.

After the expiration of the time period described in subsection (a) of this
definition and in the absence of a Change in Control (as described in
subsection (b) of this definition) the Term of the Plan shall be automatically
extended for successive two-year periods beginning on the day immediately
following the Expiration Date (the beginning date of each successive two-year
period being a “Renewal Date”), unless, not later than 18 months prior to the
Expiration Date or applicable Renewal Date, the Committee shall give notice to
Executives that the Term of the Plan will not be extended.

2.33      “Termination Date” means the date as of which an Executive incurs a
Separation From Service determined in accordance with the provisions of Section
5.

2.34      “Termination for Cause” shall have occurred if, after a Change in
Control, the Executive shall have committed: (a) gross negligence or willful
misconduct in connection with the Executive’s duties or in the course of
Executive’s employment with the Company or any Wholly-Owned Subsidiary, (b) an
act of fraud, embezzlement or theft in connection with the Executive’s duties or
in the course of Executive’s employment with the Company or any Wholly-Owned
Subsidiary, (c) intentional wrongful damage to property (other than of a de
minimis nature) of the Company or any Wholly-Owned Subsidiary, (d) intentional
wrongful disclosure of secret processes or confidential information of the
Company or any Wholly-Owned Subsidiary which the Executive believes or
reasonably should believe will have a material adverse effect on the Company, or
(e) an act leading to a conviction of a felony, or a misdemeanor involving moral
turpitude. For purposes of the Plan, an act, or failure to act, on the part of
the Executive shall be deemed “intentional” only if done, or not done, by the
Executive not in good faith and without a reasonable belief that his or her
action or inaction was in the best interest of the Company.  Any Termination for
Cause requires a resolution duly adopted by the affirmative vote of not less
than three-quarters of the members of the Board of Directors then in office and
eligible to vote at a meeting of the Board of Directors called and held for such
purpose, after reasonable notice to the Executive and an opportunity for the
Executive, together with his or her counsel, to be heard, finding that, in the
good faith opinion of the Board of Directors, the Executive had committed an act
set forth above and specifying





6

--------------------------------------------------------------------------------

 

 

the particulars thereof in detail.  Nothing herein shall limit the right of the
Executive or his or her legal representatives to contest the validity or
propriety of any such determination.

2.35      “Termination for Good Reason” shall mean the occurrence if any of the
following on or after a Change in Control: (a) a material reduction in
Executive’s status, title, position or responsibilities, (b) a reduction in
Executive’s Base Salary, (c) a reduction in the Executive’s target and/or
maximum bonus potential to an amount less than the Executive’s Benchmark Bonus
or revision to the bonus plan in any manner that materially adversely affects
the Executive’s ability to achieve the maximum annual bonus potential, (d) a
mandatory relocation of Executive’s employment with the Company more than fifty
(50) miles from the office of the Company where the Executive was principally
employed and stationed immediately prior to the Change in Control, except for
travel reasonably required in the performance of Executive’s duties and
responsibilities, (e) any material changes to the Benefit Plans, paid vacation
days or  any other non-contractual benefits that were provided to the Executive
by the Company immediately before the occurrence of the Change in Control, or
(f) any failure to honor any provision of any employment agreement with the
Executive or failure to honor any provision of this Plan, including termination
of such employment agreement (unless notice of that termination is given to the
Executive as set forth in Section 5.1) or effective notice of an election to
terminate at the end of the term or the extended term of such employment
agreement.

2.36      “Termination of Employment” means the termination of an individual’s
employment relationship with the Company during the Term of the Plan (whether by
the individual or the Company or automatically upon the individual’s death or
Disability) after the occurrence of a Change in Control.

For purposes of this definition, an individual’s employment shall be deemed to
have been terminated after a Change in Control, if (a) a Change in Control
occurs and (b) (i) the individual incurs a termination of employment by the
Company which is not a Termination for Cause prior to a Change in Control and
such termination was at the request or direction of a Person who has entered
into an agreement with the Company, the consummation of which would constitute a
Change in Control; (ii) the individual terminates his or her employment in a
manner that constitutes a Termination for Good Reason prior to a Change in
Control and the circumstance or event which constitutes the Termination for Good
Reason occurs at the request or direction of a Person who has entered into an
agreement with the Company, the consummation of which would constitute a Change
in Control; or (iii) the individual incurs a termination of employment by the
Company which is not a Termination for Cause or the individual terminates his or
her employment in a manner that constitutes a Termination for Good Reason and
such termination or the circumstance or event which constitutes the Termination
for Good Reason is otherwise in connection with or in anticipation of a Change
in Control.  For purposes of any determination regarding the applicability of
the immediately preceding sentence, any position taken by the Executive shall be
presumed to be correct unless the Company establishes to the Committee by clear
and convincing evidence that such position is not correct.

2.37      “Voting Securities” means the outstanding securities entitled to vote
generally in the election of directors or other governing body.





7

--------------------------------------------------------------------------------

 

 

2.38      “Wholly-Owned Subsidiary” means an Entity that is, directly or
indirectly, wholly owned by the Company.

3.         ELIGIBILITY

The Company shall notify an Eligible Individual of his eligibility to
participate in the Plan by furnishing him a written notification of
participation.

Notwithstanding any other provision of the Plan, the Committee may discontinue
an individual’s participation in the Plan at any time by providing him written
notice (the “Notice”) that he shall no longer participate in the Plan, provided,
however, that a Change in Control has not occurred and the discontinuation of
the individual’s participation in the Plan is not taken in anticipation of a
Change in Control.  If a Change in Control occurs within 12 months after the
date the Notice is provided then there shall be a rebuttable presumption that
the discontinuation of the individual’s participation in the Plan was taken in
anticipation of a Change in Control unless the Company rebuts such presumption
by clear and convincing evidence.

Participation in the Plan shall supercede and be in lieu of any and all
agreements and rights that the Executive has under any prior change in control
agreements between the Executive and the Company or The Men’s Wearhouse, Inc.
and/or Executive’s participation in The Men’s Wearhouse, Inc. Change in Control
Severance Plan or the Tailored Brands, Inc. Vice President Change in Control
Severance Plan.  Participation in the Plan does not affect existing employment
arrangements with the Company, if any, unless a Change in Control occurs before
the expiration of the term of this Plan.  In the absence of any employment
agreement, the Executive’s employment shall continue to be “at will”.

4.         BENEFITS

4.1      Vesting of Equity Based Compensation Following Termination of
Employment.  If an Executive incurs a Termination of Employment, the Executive
is entitled to the following benefits (except to the extent limited by Section
4.3):

(a)      all options to acquire Voting Securities of the Company granted to an
Executive prior to September 1, 2014 and continued to be held by the Executive
immediately prior to a Change in Control shall become fully exercisable,
notwithstanding the terms of the relevant stock option agreements and regardless
of whether or not the vesting conditions set forth in the relevant stock option
agreements have been satisfied in full, and shall be exercisable for the period
set forth in such stock option agreement;

(b)      all restrictions on any restricted Voting Securities of the Company
granted to an Executive prior to September 1, 2014 which have not vested prior
to a Change in Control shall be removed and the securities shall be freely
transferable, notwithstanding the terms of the relevant restricted stock or
securities agreements and regardless of whether the conditions set forth in the
relevant restricted stock or securities agreements have been satisfied in full;

(c)      if an Executive’s employment is terminated by the Company other than as
a result of the occurrence of an event of Termination for Cause or by an
Executive after





8

--------------------------------------------------------------------------------

 

 

the occurrence of an event of Termination for Good Reason, all options to
acquire Voting Securities of the Company granted to an Executive on or after
September 1, 2014 and continued to be held by the Executive immediately prior to
a Change in Control shall become fully exercisable, notwithstanding the terms of
the relevant stock option agreements and regardless of whether or not the
vesting conditions set forth in the relevant stock option agreements have been
satisfied in full, and shall be exercisable for the period set forth in such
stock option agreement;

(d)      if an Executive’s employment is terminated by the Company other than as
a result of the occurrence of an event of Termination for Cause or by an
Executive after the occurrence of an event of Termination for Good Reason, all
restrictions on any restricted Voting Securities of the Company granted to an
Executive on or after September 1, 2014 which have not vested prior to a Change
in Control shall be removed and the securities shall be freely transferable,
notwithstanding the terms of the relevant restricted stock or securities
agreements and regardless of whether the conditions set forth in the relevant
restricted stock or securities agreements have been satisfied in full;

(e)      if an Executive’s employment is terminated by the Company other than as
a result of the occurrence of an event of Termination for Cause or by an
Executive after the occurrence of an event of Termination for Good Reason,
notwithstanding the terms of the relevant deferred stock unit award agreement
and regardless of whether the conditions set forth in the relevant deferred
stock unit award agreement have been satisfied in full, all restrictions on any
deferred stock units granted to an Executive which have not vested and are held
by the Executive prior to a Change in Control shall lapse and the Company shall
issue to the Executive one share of the Voting Securities of the Company in
exchange for each such deferred stock unit and pay any dividend equivalents
associated with such deferred stock units, (x) on the date of the Executive’s
Separation from Service if the Executive is not a Specified Employee or (y) on
the date that is six months following the Executive’s Separation from Service if
the Executive is a Specified Employee;

(f)      if an Executive’s employment is terminated by the Company other than as
a result of the occurrence of an event of Termination for Cause or by an
Executive after the occurrence of an event of Termination for Good Reason,
notwithstanding the terms of the relevant performance unit award agreement and
regardless of whether the conditions set forth in the relevant performance unit
award agreement have been satisfied in full, all restrictions on any performance
units granted to an Executive on December 12, 2016, which have not vested and
are held by the Executive prior to a Change in Control shall lapse and the
Company shall issue to the Executive one share of the Voting Securities of the
Company in exchange for each such performance unit and pay any dividend
equivalents associated with such performance units, (x) on the date of the
Executive’s Separation from Service if the Executive is not a Specified Employee
or (y) on the date that is six months following the Executive’s Separation from
Service if the Executive is a Specified Employee; and

(g)      all other awards granted to an Executive under one of the Company’s
long-term incentive plans that are not specifically covered under any of the
preceding





9

--------------------------------------------------------------------------------

 

 

provisions of this Section 4.1 shall be governed by the terms of the relevant
award agreements and the vesting conditions set forth in such agreements. 

4.2      Benefits Following Termination of Employment.  If an Executive’s
employment by the Company is terminated (whether by the Executive or the Company
or automatically upon the Executive’s death or Disability) after the occurrence
of a Change in Control, the Executive is entitled to the following benefits
(except to the extent limited by Section 4.3): 

(a)      Termination for Cause or Without Good Reason.  If an Executive’s
employment is terminated by the Company as a result of the occurrence of an
event of Termination for Cause or by an Executive before the occurrence of an
event of Termination for Good Reason, then the Company will pay the Executive
(A) the Accrued Obligations within 30 days after the Termination Date and (B)
any other amounts or benefits provided under any plan, policy, practice,
program, contract or arrangement of or provided by the Company, including, but
not limited to, the Benefit Plans, which shall be governed by the terms thereof
(except as explicitly modified by this Plan).

(b)      Termination as a Result of Executive’s Death.  If an Executive’s
employment is automatically terminated as a result of the Executive’s death,
then the Company will pay to the Executive’s estate or beneficiaries, as
applicable, (A) the Accrued Obligations within 30 days after the date of the
Executive’s death and (B) any other amounts or benefits provided under any plan,
policy, practice, program, contract or arrangement of or provided by the
Company, including, but not limited to, the Benefit Plans, which shall be
governed by the terms thereof (except as explicitly modified by this Plan).

(c)      Termination as a Result of Executive’s Disability.  If an Executive’s
employment is automatically terminated as a result of the Executive’s
Disability, then the Company will pay to the Executive, as applicable, (A) the
Accrued Obligations within 30 days after the Termination Date and (B) any other
amounts or benefits provided under any plan, policy, practice, program, contract
or arrangement of or provided by the Company, including, but not limited to, the
Benefit Plans, which shall be governed by the terms thereof (except as
explicitly modified by this Plan).

(d)      Termination Without Cause or For Good Reason.  If an Executive’s
employment is terminated by the Company other than as a result of the occurrence
of an event of Termination for Cause or by an Executive after the occurrence of
an event of Termination for Good Reason, then the Executive is entitled to the
following:

(1)      the Company will pay to the Executive the Accrued Obligations within 30
days after the Termination Date;

(2)      the Company will pay to the Executive an amount equal to two (2) times
the sum of (A) the amount (including any deferred portion thereof) of the Base
Salary for the Fiscal Year in which the Termination Date occurs or for the
immediately preceding Fiscal Year, whichever is higher; and (B) an amount equal





10

--------------------------------------------------------------------------------

 

 

to the greater of (a) the Executive’s target bonus for the Fiscal Year in which
the Termination Date occurs and (b) the Executive’s target bonus for the Fiscal
Year immediately preceding the Fiscal Year in which the Termination Date occurs;
provided, that (x) if the Change in Control giving rise to the payments in this
Section 4.2(d)(2) constitutes a “change in control” within the meaning of
Section 409A, the Company shall pay to the Executive these amounts within 30
days after the Termination Date or (y) if such Change in Control does not
constitute a “change in control” within the meaning of Section 409A, the Company
shall pay the amounts specified in this Section 4.2(d)(2) in equal installments
over 24 months following the Termination Date in accordance with the customary
payroll practices of the Company as if Executive was employed at the time,
commencing on the first Company payroll date immediately following the 38th day
after the Termination Date (the “First Payment Date”), and any installment that
would have otherwise been paid pursuant to the customary payroll practices of
the Company prior to the First Payment Date shall instead be accumulated and
paid on the First Payment Date;

(3)      The Company shall pay to the Executive, within 30 days after the
Termination Date, an amount equal to the product of (A) the total monthly basic
life insurance premium (both the portion paid by the Company and the portion
paid by the Executive) applicable to the Executive’s basic life insurance
coverage on his Termination Date and (B) 24; provided, that, if a conversion
option is applicable under the Company’s group life insurance program, the
Executive may, at his option, convert his basic life insurance coverage to an
individual policy after his Termination Date by completing the forms required by
the Company;

(4)      the Company (at its sole expense) shall take the following actions:

(A) throughout the period beginning on the Termination Date and ending on the
first to occur of the second anniversary of the Termination Date, or the date on
which the Executive becomes employed on a full-time basis by another person (the
“Coverage Period”), the Company shall maintain in effect, and not materially
reduce the benefits provided by the Company’s group health plan in which the
Executive was a participant immediately before the Termination Date; and

(B) the Company shall arrange for the Executive’s uninterrupted participation
throughout the Coverage Period in the Company’s group health plan in which the
Executive was a participant immediately before the Termination Date;

provided that if the Executive’s participation after the Termination Date in
such group health plan is not permitted by the terms of that plan, then
throughout the Coverage Period, the Company (at its sole expense) shall provide
the Executive with substantially the same benefits that were provided to the
Executive by that





11

--------------------------------------------------------------------------------

 

 

plan immediately before the Termination Date.  If the Executive is a Specified
Employee and the benefits specified in this Section 4.2(d)(4) are taxable to the
Executive and not otherwise exempt from Section 409A, the following provisions
shall apply to the reimbursement or provision of such benefits.  Any amounts to
which the Executive would otherwise be entitled under this Section 4.2(d)(4)
during the first six months following the date of the Executive’s Termination
Date shall be accumulated and paid to the Executive on the date that is six
months following the Termination Date.  The Executive shall be eligible for
reimbursement for covered welfare expenses, or for the provision of such
benefits on an in-kind basis, during the Coverage Period.  The amount of such
welfare benefit expenses eligible for reimbursement or the in-kind benefits
provided under this Section 4.2(d)(4), during the Executive’s taxable year will
not affect the expenses eligible for reimbursement, or the in-kind benefits to
be provided, in any other taxable year (with the exception of applicable
lifetime maximums applicable to medical expenses or medical benefits described
in section 105(b) of the Code).  The Company shall reimburse an eligible welfare
benefit expense that is not a nontaxable insured benefit on or before the last
day of the Executive’s taxable year following the taxable year in which the
expense was incurred. The Executive’s right to reimbursement or direct provision
of benefits under this Section 4.2(d)(4) is not subject to liquidation or
exchange for another benefit; and

(5)      the Executive shall be entitled to any other amounts or benefits
provided under any plan, policy, practice, program, contract or arrangement of
or provided by the Company, including, but not limited to, the Benefit Plans,
which shall be governed by the terms thereof (except as explicitly modified by
this Plan).

(6)      Each payment required to be made to Executive pursuant to  Section 4.2
shall be made by check drawn on an account of the Company or the Successor at a
bank located in the United States of America.

4.3      Limitation on Benefits Payable.  Notwithstanding anything herein to the
contrary, in the event that the Company’s then current independent registered
public accounting firm (the “Accounting Firm”) shall determine that any payment
or distribution of any type to or for the Executive’s benefit made by the
Company, by any of its affiliates, by any person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the Code and the
regulations thereunder) or by any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of the Plan or
otherwise (collectively, the “Total Payments”), would be subject to the excise
tax imposed by Section 4999 of Code or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest or penalties,
are collectively referred to as the “Excise Tax”), then the Accounting Firm
shall determine whether such payments or distributions or benefits shall be
reduced to such lesser amount as would result in no portion of such payments or
distributions or benefits being subject to the Excise Tax. Such reduction shall
occur if and only to the extent that it would result in the Executive retaining,
on an after-tax basis (taking into account federal, state and local income
taxes, employment, social security and  Medicare taxes, the imposition of the
Excise Tax and all other





12

--------------------------------------------------------------------------------

 

 

taxes, determined by applying the highest marginal rate under Section 1 of the
Code and under state and local laws which applied (or is likely to apply) to the
Executive’s taxable income for the tax year in which the  transaction which
causes the application of Section 280G of the Code occurs, or such other rate(s)
as the Accounting Firm determines to be likely to apply to the Executive in the
relevant tax year(s) in which any of the Total Payments is expected to be made)
a larger amount as a result of such reduction than the Executive would receive,
on a similar after tax basis, if the Executive received all of the Total
Payments. If the Accounting Firm determines that the Executive would not retain
a larger amount on an after-tax basis if the Total Payments were so reduced,
then the Executive shall retain all of the Total Payments.  If the Total
Payments are to be reduced, the reduction shall occur in the following order:
(1) reduction of cash payments for which the full amount is treated as a
“parachute payment” (as defined under Section 280G of the Code and the
regulations thereunder); (2) cancellation of accelerated vesting (or, if
necessary, payment) of cash awards for which the full amount is not treated as a
parachute payment; (3) reduction of any continued employee benefits; and
(4) cancellation or reduction  of any accelerated vesting of equity awards.  In
selecting the equity awards (if any) for which vesting will be cancelled or
reduced under clause (4) of the preceding sentence, awards shall be selected in
a manner that maximizes the after-tax aggregate amount of reduced Total Payments
provided to the Executive, provided that if (and only if) necessary in order to
avoid the imposition of an additional tax under Section 409A, awards instead
shall be selected in the reverse order of the date of grant.  If two or more
equity awards are granted on the same date, each award will be reduced on a
pro-rata basis.   The Executive and the Company shall furnish such documentation
and documents as may be necessary for the Accounting Firm to perform the
requisite Section 280G of the Code computations and analysis, and the Accounting
Firm shall provide a written report of its determinations, hereunder, including
detailed supporting calculations. If the Accounting Firm determines that
aggregate Total Payments should be reduced as described above, it shall promptly
notify the Executive and the Company to that effect. In the absence of manifest
error, all determinations made by the Accounting Firm under this Section 6(i)
shall be binding on the Executive and the Company and shall be made as soon as
reasonably practicable and in no event later than thirty (30) days following the
later of the Executive’s date of termination of employment or the date of the
transaction which causes the application of Section 280G of the Code.  The
Company shall bear all costs, fees and expenses of the Accounting Firm.

To the extent requested by the Executive, the Company shall cooperate with the
Executive  in good faith in valuing, and the Accounting Firm shall take into
account the value of, services to be provided by the Executive (including the
Executive agreeing to refrain from performing services pursuant to a covenant
not to compete) before, on or after the date of the transaction which causes the
application of Section 280G of the Code such that payments in respect of such
services may be considered to be “reasonable compensation” within the meaning of
Q&A-9 and Q&A-40 to Q&A-44 of the final regulations under Section 280G of the
Code and/or exempt from the definition of the term “parachute payment” within
the meaning of Q&A-2(a) of such final regulations  in accordance with Q&A-5(a)
of such final regulations.

If it is ultimately determined (by IRS private letter ruling or closing
agreement, court decision or otherwise) that the Executive’s Total Payments were
reduced by too much or by too little in order to accomplish the purpose of this
Section 4.3, the Executive and the Company shall





13

--------------------------------------------------------------------------------

 

 

promptly cooperate to correct such underpayment or overpayment in a manner
consistent with the purpose of this Section 4.3.

4.4      Tax Year.    If a payment under Section 4.2 or any other provision of
the Plan is payable during a period that includes more than one taxable year the
Executive shall have no right to specify the taxable year during which such
payment shall be made.

4.5      Other Employment Arrangements.  Notwithstanding anything contained in
this Plan to the contrary, if following the commencement of any discussion with
a third person (but excluding any discussions with an investment banker,
attorney, accountant or other advisor engaged by the Company) that ultimately
results in a Change in Control, (i) the Executive’s employment with the Company
is terminated, (ii) the Executive’s duties are materially changed or the
Executive’s status and position with the Company is materially diminished, (iii)
the Executive’s Base Salary is reduced, or (iv) the Executive’s annual bonus
potential is reduced to an amount less than the Benchmark Bonus, then for all
purposes of the Plan, such Change in Control shall be deemed to have occurred on
the date immediately prior to the date of such termination, change, diminution,
or reduction, and (x) any payments and benefits payable under any employment
agreement between the Company and the Executive shall be paid in accordance with
the terms thereof and (y) the Executive shall be entitled to receive any
additional payments and benefits provided for herein or otherwise hereunder, in
the manner set forth in the Plan. In the event Executive is a Specified Employee
on his Termination Date, for purposes of this Section 4.5, his right to payment
and form of payment under his employment agreement will be considered fixed on
his Termination Date and payable under his employment agreement, even if such
payments have not actually commenced as of the Change in Control.  For the
avoidance of doubt, any payment made or benefit provided or to be provided under
any employment agreement between the Company and the Executive that is
duplicative of any payment made or to be made, or benefit provided or to be
provided, under the Plan, shall reduce on a dollar for dollar basis the payment
to be made or benefit to be provided under the Plan; provided, however, that in
the event that the payment shall be delayed pursuant to Section 409A as further
described in Section 4.2(d)(2), then any payment made or benefit provided or to
be provided under the Plan that is duplicative of any payment made or to be
made, or benefit provided or to be provided, under any employment agreement
between the Company and the Executive, shall reduce on a dollar for dollar basis
the payment to be made or benefit to be provided under such employment
agreement.

4.6      Legal Fees.  If a Change in Control shall have occurred before the
expiration of the Term of the Plan, then, upon demand by the Executive made to
the Company, the Company shall reimburse the Executive for the reasonable
expenses (including attorneys’ fees and expenses) incurred by the Executive in
enforcing or seeking to enforce, in good faith, the payment of any amount or
other benefit to which the Executive shall have become entitled pursuant to the
Plan.  Such payments under this Section 4.6 shall be made within ten (10)
business days after the delivery of the Executive’s written request for the
payment accompanied by such evidence of fees and expenses incurred as the
Company may reasonably require.  The fees or expenses that are subject to
reimbursement pursuant to this Section 4.6 shall not be limited as a result of
when the fees or expenses are incurred.  The amounts of fees and expenses that
are eligible for reimbursement pursuant to this Section 4.6 during a given
taxable year of the Executive shall not affect the amount of fees and expenses
eligible for reimbursement in any





14

--------------------------------------------------------------------------------

 

 

other taxable year of the Executive.  The right to reimbursement pursuant to
this Section 4.6 is not subject to liquidation or exchange for another
benefit.  The Executive shall repay to the Company any expenses reimbursed by
the Company pursuant to this Section 4.6 if a court of competent jurisdiction
shall have determined by a final, non-appealable order, that the expenses to be
repaid were incurred solely by reason of the Executive not acting in good faith
in incurring such expenses.  

5.         TERMINATION PROCEDURES

5.1      Notice of Termination.  After a Change in Control and during the Term
of the Plan, any purported termination of the Executive’s employment by the
Company or the Executive, or any determination of Disability, shall be
communicated by notice to the other party that shall indicate the specific
paragraph of Section 4.2 pursuant to which the Executive is to receive benefits
as a result of the termination.  If the notice states that the Executive’s
employment by the Company has been automatically terminated as a result of the
Executive’s Disability, the notice shall (a) specifically describe the basis for
the determination of the Executive’s Disability, and (b) state the date of the
determination of the Executive’s Disability and the date of the termination of
his employment, which date shall be not more than ten (10) days before the date
such notice is given.  If the notice is from the Company and states that the
Executive’s employment by the Company is terminated by the Company as a result
of the occurrence of Termination for Cause, the notice shall specifically
describe the action or inaction of the Executive that the Company believes
constitutes Termination for Cause and shall be accompanied by a certified copy
of the resolution satisfying the requirements of Section 2.34.  If the notice is
from the Executive and states that the Executive’s employment by the Company is
terminated by the Executive as a result of the occurrence of Termination for
Good Reason, the notice shall specifically describe the action or inaction of
the Company that the Executive believes constitutes Termination for Good Reason
and shall be given by the Executive to the Company within ninety (90) days
following the Executive’s knowledge of the initial condition which the Executive
believes constitutes an Event of Termination for Good Reason.  Each notice given
pursuant to this Section 5.1 (other than a notice stating that the Executive’s
employment by the Company has been automatically terminated as a result of the
Executive’s Disability) shall state a date, which shall be not fewer than thirty
(30) days nor more than sixty (60) days after the date such notice is given, on
which the termination of the Executive’s employment by the Company is effective
and if the notice is given by the Executive with respect to Termination for Good
Reason, the Company shall have the opportunity to remedy the action or inaction
that constitutes the Termination for Good Reason prior to the Termination Date
stated in the notice and upon the Company doing so the notice shall be deemed
withdrawn. No purported termination of the Executive’s employment by the Company
after a Change in Control and during the Term of the Plan shall be effective
unless the Company complies with the procedures set forth in this Section 5.1.

5.2      Dispute Concerning Termination.  If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Termination Date (as
determined without regard to this Section 5.2), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Termination Date shall be extended until the earlier of (a) the
date on which the Term of the Plan ends or (b) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order





15

--------------------------------------------------------------------------------

 

 

or decree of an arbitrator or a court of competent jurisdiction (which is not
appealable or with respect to which the time for appeal therefrom has expired
and no appeal has been perfected); provided, however, that the Termination Date
shall be extended by a notice of dispute given by the Executive only if such
notice is given in good faith and the Executive pursues the resolution of such
dispute with reasonable diligence.

6.         WITHHOLDING

The Company may withhold from any benefits paid under the Plan all income,
employment, and other taxes required to be withheld under applicable law.

7.         DEATH OF EXECUTIVE

If an Executive dies after his Termination Date but before the Executive
receives full payment of the benefits to which he is entitled, any unpaid
benefits will be paid to the Executive’s surviving spouse, or if the Executive
does not have a surviving spouse, to the Executive’s estate.

8.         AMENDMENT AND TERMINATION

Subject to the restrictions set forth in this Section 8, the Board of Directors
may amend or terminate the Plan at any time.  After a Change in Control occurs,
the Plan may not be terminated or amended in any manner that would negatively
affect an Executive’s rights under the Plan.  Further, the Board of Directors
may not amend or terminate the Plan in anticipation of a Change in Control in
any manner that would negatively affect an Executive’s rights under the
Plan.  If a Change in Control occurs within 12 months after the date the Board
of Directors amends or terminates the Plan then there shall be a rebuttable
presumption that the amendment or termination of the Plan was made in
anticipation of a Change in Control and shall not be effective in any manner
that would negatively affect an Executive’s rights under the Plan unless the
Company rebuts such presumption by clear and convincing evidence.

9.         ADOPTION OF PLAN BY AFFILIATES

(a)      With the written approval of the Committee, any entity that is an
Affiliate may adopt the Plan by appropriate action of its board of directors or
noncorporate counterpart, as evidenced by a written instrument executed by an
authorized officer of such entity or an executed adoption agreement (approved by
the board of directors or noncorporate counterpart of the Affiliate), agreeing
to be bound by all the terms, conditions and limitations of the Plan and
providing all information required by the Committee.

(b)      The provisions of the Plan shall apply separately and equally to each
adopting Affiliate in the same manner as is expressly provided for the Company,
except that the power to appoint the Committee and the power to amend or
terminate the Plan shall be exercised by the Company. 

(c)      For purposes of the Code and ERISA, the Plan as adopted by the
Affiliates shall constitute a single plan rather than a separate plan of each
Affiliate.





16

--------------------------------------------------------------------------------

 

 

10.       DISPUTED PAYMENTS AND FAILURES TO PAY

If the Company fails to make a payment in whole or in part as of the payment
deadline specified in the Plan, either intentionally or unintentionally, other
than with the express or implied consent of the Executive, the Executive shall
make prompt and reasonable good faith efforts to collect the remaining portion
of the payment.  The Company shall pay any such unpaid benefits due to the
Executive, together with interest on the unpaid benefits from the date of the
payment deadline specified in the Plan at an annual rate equal to 120 percent of
the applicable Federal rate provided for in section 1274(d) of the Code, within
ten (10) business days of discovering that the additional monies are due and
payable.

The Company shall hold harmless and indemnify the Executive on a fully
grossed-up after tax basis from and against (i) any and all taxes imposed under
Section 409A (and any comparable state statutes) by any taxing authority as a
result of the Company’s failure to comply with this Section 10 and all penalties
and interest with respect to the Company’s failure to comply with this
Section 10, and (ii) all expenses (including reasonable attorneys’,
accountants’, and experts’ fees and expenses) incurred by the Executive due to a
tax audit or litigation addressing the existence or amount of a tax liability
described in clause (i); and (iii) the amount of additional taxes (including
penalties and interest) imposed upon the Executive due to the Company’s payment
of the initial taxes penalties, interest and expenses described in clauses (i)
and (ii).

The Company shall make a payment to reimburse the Executive in an amount equal
to all federal, state and local taxes imposed upon the Eligible Individual that
are described in clauses (i) and (iii) of the foregoing paragraph of this
Section 10, including the amount of additional taxes imposed upon the Executive
due to the Company’s payment of the initial taxes on such amounts, by the end of
the Executive’s taxable year next following the Executive’s taxable year in
which the Executive remits the related taxes to the taxing authority.  The
Company shall make a payment to reimburse the Executive in an amount equal to
all expenses and other amounts incurred due to a tax audit or litigation
addressing the existence or amount of a tax liability pursuant to clause (ii) of
the foregoing paragraph of this Section 10, by the end of Executive’s taxable
year following the Executive’s taxable year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the Executive’s taxable year following the Executive’s taxable year in which the
audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation. 

11.      Forfeiture for Cause

11.1      Forfeiture Determination.  Notwithstanding any other provision of the
Plan, if a determination is made as provided in Section 11.2 (a “Forfeiture
Determination”) that (a) the Executive, before or after the termination of the
Executive’s employment with the Company and all Affiliates, (i) committed fraud,
embezzlement, theft, felony or an act of dishonesty (as defined below) in the
course of his employment by the Company or an Affiliate, (ii) knowingly caused
or assisted in causing the publicly released financial statements of the Company
to be misstated or the Company or a subsidiary of the Company to engage in
criminal misconduct, (iii) disclosed trade secrets of the Company or an
Affiliate or (iv) violated the terms of any non-





17

--------------------------------------------------------------------------------

 

 

competition, non-disclosure or similar agreement with respect to the Company or
any Affiliate to which the Executive is a party; and (b) in the case of the
actions described in clause (i), (iii) and (iv), such action materially and
adversely affected the Company, then at or after the time such Forfeiture
Determination is made the Board of Directors, in good faith, if such Forfeiture
Determination is made prior to a Change in Control, or, as determined by a
final, non-appealable order of a court of competent jurisdiction, if such
Forfeiture Determination is made after a Change in Control, as a fair and
equitable forfeiture to reflect the harm done to the Company and a reduction of
the benefit bestowed on the Executive had the facts existing at the time the
benefit was bestowed that led to the Forfeiture Determination been known to the
Company at the time the benefit was bestowed, may determine that some or all
(x) benefits payable or to be provided, or previously paid or provided, under
the Plan to the Executive (including any payment previously paid to the
Executive under Section 4.2 or legal expense reimbursement payment under
Section 4.6), (y) cash bonuses paid on or after the Effective Date by the
Company to the Executive under any plan, program, policy, practice, contract or
agreement of the Company or (z) equity awards granted to the Executive under any
plan, program, policy, practice, contract or agreement of the Company that
vested on or after the Effective Date, will be forfeited to the Company on such
terms as determined by the Board of Directors or the final, non-appealable order
of a court of competent jurisdiction.  For purposes of Section 11, an “act of
dishonesty” shall require a material breach by Executive of his duties,
obligations or undertakings owed to or on behalf of the Company, as determined
by the Board.  In determining whether a matter materially and adversely affects
the Company, the Board shall be entitled to consider all relevant factors and
exercise business judgment in making such determination, including but not
limited to the financial consequences, adverse reputational consequences or
legal consequences to the Company and/or its subsidiaries, individually or taken
as a whole, as a result of such action.

11.2      Decision-Making Authority.  A Forfeiture Determination for purposes of
Section 11.1 shall be made (a) before the occurrence of a Change in Control, by
a majority vote of the Board of Directors and (b) on or after the occurrence of
a Change in Control, by the final, non-appealable order of a court of competent
jurisdiction.  The findings and decision of the Board of Directors with respect
to a Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of the Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by, or a lack of good faith on the part of, the Board
of Directors; provided, that, any disagreements as to whether the Board lacked
good faith or its decision resulted from manifest error shall be subject to
resolution in accordance with Section 13.7 hereof.  No decision of the Board of
Directors, however, will affect the finality of the discharge of the Executive
by the Company or an Affiliate.

12.      ADMINISTRATION OF THE PLAN

12.1      Plan Administrator.  The general administration of the Plan on behalf
of the Company (as plan administrator under Section 3(16)(A) of ERISA) shall be
placed with the Committee.  The Committee shall have the full discretionary
power and authority to construe, interpret and administer the Plan, to make
eligibility determinations, to correct deficiencies in the Plan and to supply
omissions.  All decisions, actions and interpretations of the Committee shall be
final, binding and conclusive upon the parties. 





18

--------------------------------------------------------------------------------

 

 

12.2      Accounts and Records.  The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its function under the Plan and to comply
with applicable laws.  The Plan Administrator shall prepare and file as required
by law or regulation all reports, forms, documents, and other items required by
ERISA, the Code and other relevant statutes, each as amended from time to time,
and all regulations thereunder.

12.3      Unfunded Status of Plan.  The Plan shall be “unfunded” for the
purposes of ERISA and the Code and the benefits and payments to be paid under
the plan shall be paid out of the general assets of the Company as and when
payable under the Plan.  All Executives shall be solely unsecured creditors of
the Company.  If the Company decides in its sole discretion to establish any
advance reserve on its books against the future expense of the potential
payments hereunder, or, if the Company decides in its sole discretion to fund a
trust under the Plan, such reserve or trust shall not under any circumstances be
deemed to be an asset of the Plan.

13.      MISCELLANEOUS

13.1      Plan Not an Employment Contract.  The adoption and maintenance of the
Plan is not a contract between the Company and its employees that gives any
employee the right to be retained in its employment.  Likewise, it is not
intended to interfere with the rights of an Employer to terminate an employee’s
employment at any time with or without notice and with or without cause or to
interfere with an employee's right to terminate his employment at any time.

13.2      Alienation Prohibited.  No benefits hereunder shall be subject to
anticipation or assignment by an Executive, to attachment by, interference with,
or control of any creditor of an Executive, or to being taken or reached by any
legal or equitable process in satisfaction of any debt or liability of an
Executive prior to its actual receipt by the Executive.  Any attempted
conveyance, transfer, assignment, mortgage, pledge, or encumbrance of the
benefits hereunder prior to payment thereof shall be void.

13.3      Number and Gender.  As used in the Plan, unless the context otherwise
expressly requires to the contrary, references to the singular include the
plural, and vice versa; references to the masculine include the feminine and
neuter; references to “including” mean “including (without limitation)”; and
references to Sections and clauses mean the sections and clauses of the Plan.

13.4      Headings.  The headings of Sections herein are included solely for
convenience, and if there is any conflict between such headings and the text of
the Plan, the text shall control.

13.5      Severability.  Each provision of the Plan may be severed.  If any
provision is determined to be invalid or unenforceable, that determination shall
not affect the validity or enforceability of any other provision.

13.6      Binding Effect.  The Plan shall be binding upon any successor of the
Company.  Further, the Board of Directors shall not authorize a Change in
Control that is a merger or a sale transaction unless the purchaser or the
Company’s successor agrees to take such actions as are





19

--------------------------------------------------------------------------------

 

 

necessary to cause all Executives to be paid or provided all benefits due under
the terms of the Plan as in effect immediately prior to the Change in Control.

13.7       Claims Procedure.  All claims by an Executive for benefits under the
Plan shall be directed to and determined by the Committee and shall be in
writing.  Any denial by the Committee of a claim for benefits under the Plan
shall be delivered to the Executive in writing within thirty (30) days after
written notice of the claim is provided to the Company in accordance with
Section 13.10 and shall set forth the specific reasons for the denial, the
specific provisions of the Plan relied upon, a description of any additional
material or information necessary for the Executive to perfect the claim
(explaining why such material or information is needed) and shall advise the
Executive of the right to appeal the decision and the procedure for doing
so.  The Committee shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Committee a decision of the Committee after notification by the
Committee that the Executive’s claim has been denied.  All appeals shall be made
by the following procedure:

(a)      Executive shall file with the Committee a notice appealing the
denial.  Such notice shall be filed within sixty (60) days of notification by
the Committee of the claim denial, shall be made in writing, and shall set forth
all of the facts upon which the appeal is based.  Appeals not timely filed shall
be barred.

(b)      A determination of an appealed claim shall be delivered to Executive
within ninety (90) days of after written notification of the appeal is received
by the Committee in accordance with Section 13.10 and shall be accompanied by a
written statement as to the reason or reasons therefor, the specific provisions
of the Plan relied upon, a statement that the Executive is entitled to receive,
upon request and free of charge, reasonable access to (and copies of) all
documents, records and other information relevant to the claim and a statement
of the Executive’s right to bring a civil action under Section 502(a) of ERISA.

13.8       No Mitigation.  The Company agrees that if the Executive’s employment
with the Company terminates during the Term of the Plan, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to the Plan.  Further, except
as expressly provided otherwise herein, the amount of any payment or benefit
provided for in the Plan shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

13.9       Other Amounts Due.  Except as expressly provided otherwise herein,
the payments and benefits provided for in the Plan are in addition to and not in
lieu of amounts and benefits that are earned by an Executive prior to his
Termination Date.  The Company shall pay an Executive any compensation earned
through the Termination Date but not previously paid to the Executive.  Further
the Executive shall be entitled to any other amounts or benefits due the
Executive in accordance with any contract, plan, program or policy of the
Company or any of its Affiliates.  Amounts that the Executive is entitled to
receive under any plan, program, contract or policy of the Company or any of its
Affiliates at or subsequent to the Executive’s





20

--------------------------------------------------------------------------------

 

 

Termination Date shall be payable or otherwise provided in accordance with such
plan, program, contract or policy, except as expressly modified herein.

13.10      Notices.  For the purpose of the Plan, notices and all other
communications provided for in the Plan shall be in writing and shall be deemed
to have been duly given when delivered or mailed by United States registered
mail, return receipt requested, postage prepaid, addressed, if to the Executive,
to the residential address listed on the Executive’s notification of
participation and, if to the Company, to 6100 Stevenson Blvd, Fremont,
California 94538, directed to the attention of the General Counsel of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt.

13.11      Governing Law.  To the extent legally required, the Code and ERISA
shall govern the Plan and, if any provision hereof is in violation of any
applicable requirement thereof, the Company reserves the right to retroactively
amend the Plan to comply therewith.  To the extent not governed by the Code and
ERISA, the provisions of the Plan shall be governed by the laws of the State of
Texas, without reference to rules relating to conflicts of law.

13.12      Compliance With Section 409A.  The Company intends that any amounts
or benefits payable or provided under the Plan shall comply with Section 409A so
as not to subject Executive to the payment of the tax, interest and any tax
penalty which may be imposed under Section 409A.  The provisions of the Plan
shall be interpreted and administered in a manner that complies with Section
409A. The Company will not take any action or omit to take any action that would
expose any payment or benefit to Executive to additional tax under Section
409A.  In furtherance thereof, to the extent that any provision hereof would
otherwise result in Executive being subject to payment of tax, interest and tax
penalty under Section 409A, the Company agrees to amend the Plan in a manner
that brings the Plan into compliance with Section 409A and preserves to the
maximum extent possible economic value to the relevant payment or benefit under
the Plan to Executive. Each payment in a series of payments or installments
hereunder shall be treated as a separate payment for purposes of Section 409A.
To the extent that a reimbursement amount is subject to Section 409A, the
Company will pay Executive the reimbursement amount due, if any, in any event
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.  Executive’s rights to any reimbursements are
not subject to liquidation or exchange for another benefit.  The amount of
expense reimbursements for which Executive is eligible during any taxable year
will not affect the amount of any expense reimbursements for which Executive is
eligible in any other taxable year.  Notwithstanding anything contained herein
to the contrary, (i) in no event shall the Termination Date occur until
Executive experiences a Separation from Service and the date upon which
Separation from Service takes place shall be the “Termination Date” and (ii) in
the event Executive is a Specified employee as of the date of his separation
from service, amounts and benefits that are properly treatable as deferred
compensation (within the meaning of Section 409A, and after taking into account
all exclusions applicable to such payment under Section 409A) that would
otherwise be payable or provided  hereunder shall not be made prior to the first
business day after the earlier of (x) the expiration of six months from the date
of Executive’s Separation from Service for any reason other than death or (ii)
the date of Executive’s death (such first business day, the “Delayed Payment
Date”).  On the Delayed





21

--------------------------------------------------------------------------------

 

 

Payment Date, the Company shall pay to Executive or, if has died, to his estate,
in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence with interest for the period
commencing on the date of the Executive’s Termination Date until the date of
payment of such amounts, calculated using an interest rate of eight percent (8%)
per annum (the “Interest Amount”). 

IN WITNESS WHEREOF, the Company has caused the Plan, as amended and restated, to
be executed by its duly authorized officer effective as of September 1, 2017.

 

TAILORED BRANDS, INC.

 

 

 

 

 

 

 

By:

/s/ DOUGLAS S. EWERT

 

Name:

Douglas S. Ewert

 

Title:

Chief Executive Officer

 

22

--------------------------------------------------------------------------------